DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/14/22 has been entered.
Claims 4, 6-21, 28 remain pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4, 6-9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the phrase "-like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "-like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). Claims 6-9 are dependent on claim 4 and incorporate all of the limitations of claim, therefore they comprise the same issues. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: image capturing device in claim 4, 10; microscopic device in claim 11; illumination device in claims 13-14; electronic device in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 6-9, 12, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over RIECHERS (US 2014/0054186) as supplied by applicant on the IDS dated 6/17/21 in view of SELKER (US 2008/0032389). 
With respect to claim 4, 28, “image capturing device” has been interpreted under 35 USC 112f as stated above, to be: an optical device, in particular in a microscopic device such as a microscope, or electro-optical devices, such as in individual photo sensors or in photo sensors arranged in an array, such as CCD or CMOS sensors comprising either a linear array or a 2-dimensional array of photo sensors [Spec 0014]. RIECHERS discloses a disposable sensor for a disposable bioreactor container (0002) comprising an optical window which has sufficient transparency (transparent element) in the required range for the intended measurement formed in one wall of a sensor module housing (holder, main body) that is dust and liquid tight (hermetically sealed), the housing containing an optoelectronic sensor in the form of a spectrometer (image capturing device is electro-optical device) (0033-36, Fig 3-4). RIECHERS discloses the window has a sheet-like shape having plate-parallel main surfaces (Fig 3-4).
RIECHERS does not explicitly disclose the sensor module housing (main body) has a portion that is sized and configured to pass into an interior of the bioreactor through a feedthrough. However, SELKER discloses a disposable bioreactor with a port that is affixed to the lining (feedthrough of a bioreactor), a disposable insert shell (holder main body) which is optically transparent (window including element transparent to electromagnetic radiation) and contains a reader that can be optical, electrical, acoustic, or magnetic, such as a lens for collecting emitted light connected to a photo-diode or photo detector (image capturing device), the transparent insert shell (main body and window) is inserted through the port into the bioreactor and prevents the reader from coming into contact with the contents of the bioreactor (hermetically sealed) (0016, 0028, 0030, 0033, Fig 1, 4, 6).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sensor arrangement to be sized and configured to pass into an interior of the bioreactor as taught in SELKER because it overcomes the disclosed limitations of mounting the optical probes simply to the outside of the bioreactor and instead allows for bringing high fidelity optical probes or intrusive optical connections into and out of the bag. Additionally the interface and insert shell arraignment allows for multiple measurements to be simultaneously accomplished (SELKER 0014-16). 
With respect to claim 6, RIECHERS discloses the window is formed in the dust and liquid tight housing (main body) (0033) and using a compression seal clamp for attaching a viewing disk (0028) but does not explicitly disclose how the window is secured to the housing. However, it would have been obvious to one of ordinary skill in the art to use a known technique (of compression glass seal) to improve attachment of similar devices, such as the window to the housing, in the same way.
With respect to claim 7, RIECHERS discloses the housing (holder) has a receiving area, the window sealing the receiving area on the side associated with the interior of the bioreactor (Figs 3-4, 0033-34), but does not explicitly disclose the housing has a cylindrically symmetrical shape. However, it would be a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed holder was significant. MPEP 2144.04. 
With respect to claim 8, RIECHERS discloses the window (transparent element) has sufficient transparency in the respectively required spectral range for the intended measurement, particularly in the near-infrared range (near-​infrared region of the electromagnetic spectrum is from 780 nm to 2500 nm) (0033). 
With respect to claim 9, RIECHERS discloses the window consists of quartz glass (0033). 
With respect to claim 12, RIECHERS discloses the housing has a coupling structure that extends radially (lateral shoulder) positioned a first axial distance from the window with a second axial distance between the window and the inner surface of a bioreactor (0033, Fig 3, 4). 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over RIECHERS (US 2014/0054186) as supplied by applicant on the IDS dated 6/17/21 in view of SELKER (US 2008/0032389) and further in view SELKER (US 2008/0171383), herein referred to as SELKER’383.
With respect to claim 10, “image capturing device” has been interpreted under 35 USC 112f as stated above, to be: an optical device, in particular in a microscopic device such as a microscope, or electro-optical devices, such as in individual photo sensors or in photo sensors arranged in an array, such as CCD or CMOS sensors comprising either a linear array or a 2-dimensional array of photo sensors [Spec 0014]. RIECHERS discloses a disposable sensor for a disposable bioreactor container (0002) comprising an optical window which has sufficient transparency (transparent element) in the required range for the intended measurement formed in one wall of a sensor module housing (holder, main body) that is dust and liquid tight (hermetically sealed), the housing containing an optoelectronic sensor in the form of a spectrometer (image capturing device is electro-optical device) (0033-36, Fig 3-4). RIECHERS discloses the window has a sheet-like shape having plate-parallel main surfaces (Fig 3-4).
RIECHERS does not explicitly disclose the sensor module housing (main body) has a portion that is sized and configured to pass into an interior of the bioreactor through a feedthrough. However, SELKER discloses a disposable bioreactor with a port that is affixed to the lining (feedthrough of a bioreactor), a disposable insert shell (holder main body) which is optically transparent (window including element transparent to electromagnetic radiation) and contains a reader that can be optical, electrical, acoustic, or magnetic, such as a lens for collecting emitted light connected to a photo-diode or photo detector (image capturing device), the transparent insert shell (main body and window) is inserted through the port into the bioreactor and prevents the reader from coming into contact with the contents of the bioreactor (hermetically sealed) (0016, 0028, 0030, 0033, Fig 1, 4, 6).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sensor arrangement to be sized and configured to pass into an interior of the bioreactor as taught in SELKER because it overcomes the disclosed limitations of mounting the optical probes simply to the outside of the bioreactor and instead allows for bringing high fidelity optical probes or intrusive optical connections into and out of the bag. Additionally the interface and insert shell arraignment allows for multiple measurements to be simultaneously accomplished (SELKER 0014-16). 
While SELKER discloses different window shapes (Fig. 5), neither SELKER nor RIECHERS explicitly disclose the window is a shape selected from a group consisting of sheet-like, plano-convex, plano-concave, biconvex, biconcave, convexo-concave, and concavo- convex. However, SELKER’383 discloses a port assembly for and optical instrument to connect with a bioreactor having an optically translucent window that has a curved concave shape (Fig 2, 7, 0042-43). It would have been obvious to one of ordinary skill in the art to modify the window of SELKER and RIECHERS to include the concave window of SELKER’383 because it is chosen to optimize performance. Optimization means that the transmission is maximized by controlling the thickness of the interposed material such that collection of the fluorescent signal is maximized. This approach mitigates, to the maximum extent possible, many of the issues inherent with prior art fiber optic systems. (0042-43). Additionally, it has been held that changing a shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular claimed configuration is significant. MPEP 2144.04.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over RIECHERS (US 2014/0054186) in view of SELKER (US 2008/0032389) as applied above, and further in view of BEHNSEN (US 2003/0147132) both as supplied by applicant on the IDS dated 6/17/21. 
With respect to claim 11, “microscopic device” has been interpreted under 35 USC 112f as stated above, to be: a microscope [Spec 0014]. RIECHERS does not disclose the window forms part of a microscopic device. However, BEHNSEN discloses an in-situ microscope device reactor comprising a probe which is attached to a vessel comprising a slide glass body (transparent element) of a microscope (forms part of a microscopic device) (0036-43, Fig 3). It would have been obvious to one of ordinary skill in the art to modify the device of RIECHERS to include the window being part of a microscopic device as taught by BEHNSEN because it allows for monitoring and control of cultivation processes in order to achieve a desired development of the system (0004). 

Claims 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over RIECHERS (US 2014/0054186) as supplied by applicant on the IDS dated 6/17/21 in view of SELKER (US 2008/0032389) as applied above and further in view of RIECHERS (US 2013/0039810) as supplied by applicant on the IDS dated 4/9/19, herein referred to as RIECHERS ‘810. 
With respect to claim 13, 19, “illumination device” has been interpreted under 35 USC 112f as stated above, to be: an LED or an array of LEDs [Spec 0062]. RIECHERS discloses a light source (0034) but does not explicitly disclose the light source is an LED or array of LEDs. However, RIECHERS ‘810 discloses an optical sensor for a vessel a detector housing (holder) has an illumination unit comprising multiple LEDs (illumination device) disposed at a side of the housing (0027-0030, Fig 1). It would have been an obvious substitution to one of ordinary skill in the art to modify the light source of RIECHERS to be any known light source to create the desired wavelengths, such as the LEDS of RIECHERS’810 (MPEP 2143, KSR International Co. v. Teleflex Inc.). The device of RIECHERS would be capable of operating with any known light source that produces the desired wavelengths. Therefore use of a specific light source would be merely design choice as it is well known in the art that LEDs can produce light in the near IR wavelengths. Thus their use as the light source according to the primary reference would have been obvious because the substitution of one known light source for the same purpose (providing light with near IR wavelengths) is well within the scope of the skilled artisan absent clear evidence otherwise and would yield predictable results (see also MPEP Section 2144.07). Modified RIECHERS discloses the illumination source but does not explicitly disclose it disposed on the holder at a side configured to be in the inner surface of the bioreactor. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to place the light source in the side of the holder configured to be in the inner surface of the bioreactor, since it has been held that rearranging parts of an invention involved only routine skill in the art.  MPEP 2144.04.
With respect to claims 14-16, “illumination device” has been interpreted under 35 USC 112f as stated above, to be: an LED or an array of LEDs [Spec 0062]. RIECHERS discloses a light source (0034) but does not explicitly disclose the light source is an LED or array of LEDs. However, RIECHERS ‘810 discloses an optical sensor for a vessel a detector housing (holder) has an illumination unit comprising multiple LEDs (illumination device) disposed at a side of the housing (0027-0030, Fig 1). It would have been an obvious substitution to one of ordinary skill in the art to modify the light source of RIECHERS to be any known light source to create the desired wavelengths, such as the LEDS of RIECHERS’810 (MPEP 2143, KSR International Co. v. Teleflex Inc.). The device of RIECHERS would be capable of operating with any known light source that produces the desired wavelengths. Therefore use of a specific light source would be merely design choice as it is well known in the art that LEDs can produce light in the near IR wavelengths. Thus their use as the light source according to the primary reference would have been obvious because the substitution of one known light source for the same purpose (providing light with near IR wavelengths) is well within the scope of the skilled artisan absent clear evidence otherwise and would yield predictable results (see also MPEP Section 2144.07). Modified RIECHERS discloses the illumination source but does not explicitly disclose it having a housing and second window with second transparent element secured to the housing by compression glass seal or welding with a predefined spacing. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to place the illumination device in a separate housing with a second window and transparent element, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art and mere duplication of the essential working part of a device involves only routine skill in the art MPEP 2144.04. 
With respect to claims 17-18, RIECHERS discloses an electrical connection on the module housing (holder) (Fig 3) as does RIECHERS ‘810 (Fig 1), but neither explicitly discloses a first electrical or inductive coupler on the holder and a second on the illumination device housing. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to place a second electrical/inductive connector on a separate illumination device housing, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art and mere duplication of the essential working part of a device involves only routine skill in the art MPEP 2144.04.
With respect to claims 20, “electronic device” has been interpreted under 35 USC 112f as stated above, to be: a process control device [Spec 0190]. RIECHERS ‘810 discloses a control unit that controls the LEDs such that they cycle on and off (stroboscopically) (0030, 0037). 

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over RIECHERS (US 2014/0054186) as supplied by applicant on the IDS dated 6/17/21 in view of SELKER (US 2008/0032389) as applied above and further in view of RIECHERS (US 2013/0039810) as supplied by applicant on the IDS dated 4/9/19, herein referred to as RIECHERS ‘810 as applied to claims 13-20 above, in view of KOERPERICK (US 2015/0330903). 
With respect to claim 21, RIECHERS discloses the light source is accommodated in a reusable couplable module and the importance of sterilizing the portions of the device in contact with the liquid (0005) but does not explicitly disclose the illumination device is autoclavable. However, KOERPERICK discloses a near infrared optical interface for a vessel comprising an optical probe containing optical waveguides (illumination device) (0028-30) in which materials used for construction of the invention are amenable to sterilization by autoclave (autoclavable) (0029). It would have been obvious to one of ordinary skill in the art to modify the illumination device of RIECHERS to include it being autoclavable as taught by KOERPERICK because sterilization of components and sensors reduces contamination risks by minimizing handling and exposure of the components to non-sterile environments (0029). 

Claim(s) 4, 8-10, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over RIECHERS (US 2013/0039810) as supplied by applicant on the IDS dated 4/9/19, herein referred to as RIECHERS ‘810.
With respect to claim 4, 8-9, 28, RIECHERS ‘810 discloses and optical sensor for a vessel comprising a sheet shaped window made of quartz or glass that is at least transparent to visible and ultraviolet light (transparent element transmittance in spectral range of wavelengths between 250-2000nm) sealed (hermetically sealed) to a detector housing (holder for image capturing device) (0027-0033, Fig 1). RIECHERS ’810 does not explicitly disclose the sensor module housing (main body) has a portion that is sized and configured to pass into an interior of the bioreactor through a feedthrough. However, SELKER discloses a disposable bioreactor with a port that is affixed to the lining (feedthrough of a bioreactor), a disposable insert shell (holder main body) which is optically transparent (window including element transparent to electromagnetic radiation) and contains a reader that can be optical, electrical, acoustic, or magnetic, such as a lens for collecting emitted light connected to a photo-diode or photo detector (image capturing device), the transparent insert shell (main body and window) is inserted through the port into the bioreactor and prevents the reader from coming into contact with the contents of the bioreactor (hermetically sealed) (0016, 0028, 0030, 0033, Fig 1, 4, 6).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sensor arrangement to be sized and configured to pass into an interior of the bioreactor as taught in SELKER because it overcomes the disclosed limitations of mounting the optical probes simply to the outside of the bioreactor and instead allows for bringing high fidelity optical probes or intrusive optical connections into and out of the bag. Additionally the interface and insert shell arraignment allows for multiple measurements to be simultaneously accomplished (SELKER 0014-16).

Response to Arguments
Applicant's arguments filed 6/14/22 have been fully considered but they are not persuasive. 
In response to applicant's argument that the size and configuration of Riechers ‘186 and ‘810 could not be modified and that the window shapes disclosed by Selker cannot be modified, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505. The examiner can normally be reached M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/William H. Beisner/Primary Examiner, Art Unit 1799